      Case 2:18-cv-00019-KS-MTP Document 13-1 Filed 04/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                 IN AND FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                      EASTERN DIVISION



GABINO RAMOS HERNANDEZ                              Civil Action No. 2:18 -cv-019 KS MTP
                                     Plaintiff

                       Vs.

THE UNITED STATES BUREAU OF IMMIGRATION
AND CUSTOM ENFORCEMENT
                             Defendant


                                                ORDER

       Considering the foregoing Motion to Dismiss with Prejudice, and there being no objection

by Defendant, It Is Hereby Ordered that the above captioned matter is hereby dismissed with

prejudice, each party to bear their own cost.


       Hattiesburg, Mississippi, this ___ day of April, 2019



                                                           _____________________________
